IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




WR - 23,163-03


EX PARTE GEORGE ANDERSON HOPPER




MOTION FOR STAY OF EXECUTION
           FROM DALLAS COUNTY            



Per Curiam.  Keller, P.J., not participating.



O R D E R


	On March 16, 1992, applicant was convicted of the offense of capital murder.  Punishment
was assessed at death.  The conviction was affirmed on direct appeal. Hopper v. State, No. 71,477
(Tex.Crim.App.  November 5, 1997).  Applicant filed an application for writ of habeas corpus under
TEX. CODE CRIM.PROC., Article 11.071.  This Court denied relief on March 1, 2000.
 





   -2-
	In the instant cause, applicant has filed a Motion for Stay of Execution.   Applicant asks that
this Court stay his execution while the Supreme Court of the United States considers his petition for
writ of certiorari.  We decline to interfere with the procedures of that Court.   The Motion for Stay
of Execution is denied.
	IT IS SO ORDERED THIS THE 8TH DAY OF MARCH, 2005.

Do Not Publish